Citation Nr: 0907102	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-35 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1945 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

Procedural history

In a September 1946 decision, the RO in Minneapolis, 
Minnesota, granted service connection for residuals of 
rheumatic fever.  A 10 percent disability rating was 
assigned.  In November 1951, the RO in Detroit, Michigan, 
reduced the assigned disability rating to a noncompensable 
(zero percent) rating.  The same decision also reclassified 
the Veteran's service-connected disability as rheumatoid 
arthritis. 

In February 2004, the Veteran filed a claim of entitlement to 
an increased disability rating for the service-connected 
rheumatoid arthritis.  In the September 2004 rating decision, 
the RO denied the Veteran's claim and continued the 
noncompensable disability rating.  The Veteran disagreed with 
that decision and initiated this appeal by filing a timely 
substantive appeal [VA Form 9] in November 2006.

In April 2008, the Veteran presented sworn testimony during a 
videoconference hearing, which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

At the April 2008 hearing, the Veteran submitted additional 
evidence directly to the Board.  At that time, the Veteran 
also submitted a written waiver of local consideration of 
this evidence.  This waiver is contained in the Veteran's 
claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2008). 


At the hearing, the Veteran's representative made a motion to 
advance this case on the Board's docket, which was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2008).

In a May 2008 Board decision, the claim was remanded for 
additional procedural development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a January 2009 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims file has been returned to the Board for further 
appellate proceedings.

Issue not on appeal

The May 2008 Board decision denied the Veteran's claim to 
reopen his previously denied claim of entitlement to service 
connection for rheumatic fever.  To the Board's knowledge, no 
appeal was taken.  The Board's decision is final.  
See 
38 C.F.R. § 20.1100 (2008).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected rheumatoid arthritis is 
currently asymptomatic.

2.  The evidence does not show that the Veteran's service-
connected rheumatoid arthritis is so exceptional or unusual 
that referral for extraschedular consideration by the 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected rheumatoid arthritis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5002 (2008).

2.  The criteria for referral for an increased disability 
rating for the Veteran's service-connected rheumatoid 
arthritis on an extraschedular basis have not been met.  38 
C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased (compensable) 
disability rating for his service-connected rheumatoid 
arthritis.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render its 
decision.

Stegall concerns

In May 2008, the Board remanded the case in order for the 
Veteran to be provided with appropriate notice pursuant to 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The claim was then to be readjudicated.  

The record indicates that the Veteran was sent specific 
notice of the Court's decision in Vazquez-Flores as well as 
the schedular criteria for his service-connected disability 
in letters dated May 2008 and July 2008.  As indicated above, 
a SSOC was issued in January 2009.  Accordingly, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated March 2004, which notified him that 
"[i]n order to support your claim for an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  [Emphasis as in original].

The RO informed the Veteran of VA's duty to assist him in the 
development of his claim in the March 2004 VCAA letter.  
Specifically, the Veteran was informed that VA would assist 
him in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the Veteran that 
VA would make reasonable efforts to request such records.  
The Veteran was also informed that a medical examination 
would be scheduled, if necessary to make a decision on his 
claim.  

The March 2004 letter stated:  "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency.  If you have any evidence in your possession that 
pertains to your claim, please send it to us."  [Emphasis as 
in original].

The March 2004 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know."  This complies 
with the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that it informed the Veteran that he 
could submit or identify evidence other than what was 
expressly requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in his possession that 
pertains to the claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a VCAA letter dated March 2006.  The letter 
detailed the evidence considered in determining a disability 
rating, including, "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining an effective date of an increased rating claim: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other application standards."  The 
Veteran was also advised as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records that the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice, since the Veteran's claim was readjudicated 
in the October 2006 SSOC, following the issuance of the March 
2006 letter.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Court in Vazquez-Flores, supra, recently held that a 
notice letter must inform a veteran:  (1) that, to 
substantiate a claim, the veteran must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on the 
claimant's employment and daily life; (2) if the veteran is 
rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As indicated above, the Veteran received specific notice of 
the Court's Vazquez-Flores decision in VCAA letters dated May 
2008 and July 2008.  As to first prong of the holding of 
Vazquez-Flores, in VCAA letters dated March 2004, March 2006, 
May 2008, and July 2008, the Veteran was informed that he may 
submit evidence showing that his service-connected disability 
had increased in severity.  Specifically, in the May 2008 and 
July 2008 VCAA letters, the Veteran was informed that 
examples of evidence he should tell VA about or give to VA 
that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect him.  
The Veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in his possession that he may not have sent to VA; or 
reports of treatment for his condition while attending 
training in the Guard or Reserve.  Therefore, the Veteran was 
informed that to substantiate a claim, he must provide 
medical or lay evidence demonstrating a worsening or increase 
in severity and the effect that worsening has on his 
employment and daily life.

As for the second prong of the holding in Vazquez-Flores, the 
Board notes that the Veteran was informed of the schedular 
criteria which pertain to his specific service-connected 
disability [rheumatoid arthritis] in the July 2008 VCAA 
letter.  Moreover, there is no timing problem with the 
schedular criteria notice as the Veteran was afforded a 
subsequent adjudication following the issuance of the July 
2008 letter.  See Sanders, supra.  

As to the third prong of the holding in Vazquez-Flores, the 
March 2006, May 2008, and July 2008 VCAA letters informed the 
Veteran that the rating for his disability can be changed if 
there are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The letters stated that 
VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The letters indicated that in rare cases, VA can assign a 
disability level other than the levels found in the schedule 
for a specific condition if his impairment is not adequately 
covered by the schedule.  The letters stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; impact of the 
condition and symptoms on employment; and specific test or 
measurement results.  As for impact on daily life, the 
Veteran was told that an example of the evidence he should 
tell VA about or give to VA that may affect how VA assigns a 
disability evaluation includes statements discussing his 
disability symptoms from people who have witnessed how the 
symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the March 2006, May 2008, and July 2008 VCAA 
letters the Veteran was informed that examples of evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  

Accordingly, the Veteran received proper notice pursuant to 
the Court's Vazquez-Flores decision.  Moreover, the Veteran 
and his representative have not alleged that he received 
inadequate VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 
128 (2008), [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the Veteran's statements, service records, as well as, VA and 
private treatment records.  Additionally, the Veteran was 
afforded a VA examination in August 2006.  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  As indicated above, he testified at a 
videoconference hearing before a Veterans Law Judge.  His 
representative has presented written argument on his behalf, 
most recently in February 2009.  

Accordingly, the Board will proceed to a decision.



Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See, e.g., DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss an anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods, a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year, a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis, a 20 percent evaluation is assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002 (2008).

For chronic residuals, such as limitation of motion or 
ankylosis (favorable or unfavorable), the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002 (2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedular does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2008).

Analysis

Initial matter

As was described in the Introduction, the Veteran was 
initially granted service connection for residuals of 
rheumatic fever.  Later, the service-connected disability was 
more particularly denominated by VA as rheumatic arthritis.

The Board recognizes the Veteran's continuing assertion that 
he is improperly service connected for rheumatoid arthritis 
and that he should instead be service connected for residuals 
of rheumatic fever in general.  See the Veteran's letter 
dated September 2008.  However, the May 2008 Board decision 
specifically addressed, and denied, the Veteran's claim of 
entitlement to service connection for residuals of rheumatic 
fever.  The Veteran did not appeal the Board's May 2008 
decision.  The conclusions of law set forth in the May 2008 
decision are therefore final.  See 38 C.F.R. § 20.1100 
(2008).  Accordingly, the issue of entitlement to service 
connection for residuals of rheumatic fever has previously 
been decided by the Board and will be addressed no further.  
The remaining issue on appeal is limited to the matter of the 
severity of the service-connected rheumatoid arthritis.  

Assignment of a diagnostic code

The Veteran's service-connected rheumatoid arthritis 
disability is rated under Diagnostic Code 5002 [rheumatoid 
arthritis (atrophic)].  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 5002 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
service-connected disability in the Veteran's case 
(rheumatoid arthritis).  The Board also considered whether 
the Veteran should be rated under Diagnostic Code 6309 
(rheumatic fever).  However, as indicated immediately above, 
the Veteran is not currently service connected for rheumatic 
fever or its residuals, with the exception of rheumatic 
arthritis.  

The Court has referred to "the canon of interpretation that 
the more specific trumps the general".  See Zimick v. West, 
11 Vet. App. 45, 51 (1998) ("'a more specific statute will be 
given precedence over a more general one . . . . ") [quoting 
Busic v. United States, 446 U.S. 398, 406 (1980)]; see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).  
Therefore, the specific diagnostic code, Diagnostic Code 
5002), which pertains to the Veteran's service-connected 
disability (rheumatoid arthritis), is properly applied here, 
rather than the more general Diagnostic Code 6309.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate.  In 
particular, as will be discussed immediately below, there is 
no indication of ankylosis or limited motion in any 
particular joint due to the service-connected rheumatic 
arthritis, which would allow for rating under a specific 
diagnostic code.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5002.

Mittleider concerns

The Board notes that the Veteran is currently diagnosed with 
osteoarthritis of the bilateral knees.  See the VA 
examination report dated August 2006.  The Veteran is not 
service-connected for osteoarthritis.

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and another disability in the absence of medical evidence 
which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  
In this case, as will be discussed below, medical evidence 
demonstrates that the Veteran does not currently suffer from 
symptoms of the service-connected rheumatoid arthritis.  
Specifically, the August 2006 VA examiner stated that the 
Veteran's X-rays show degenerative arthritis of the bilateral 
knees, "not rheumatoid arthritis."  Accordingly, symptoms 
of the bilateral knees will not be considered in assigning a 
disability rating for the service-connected rheumatoid 
arthritis.

Schedular consideration

Crucially, the August 2006 VA examiner found "no evidence of 
rheumatoid nodules or physical examination findings on hand 
joint examination."  X-rays performed in conjunction with 
the August 2006 VA examination revealed no evidence of 
rheumatoid arthritis of the bilateral knees.  The VA examiner 
concluded that the Veteran showed "no evidence of rheumatoid 
arthritis."  

There is no competent medical evidence to contradict the 
findings of the August 2006 VA examiner.  None of the medical 
evidence associated with the Veteran's claims file shows a 
current diagnosis of rheumatoid arthritis or identifies any 
symptoms of such.  Indeed, the Veteran appears to acknowledge 
that he does not currently suffer from symptoms of rheumatoid 
arthritis but rather contends that he has other residuals of 
in-service rheumatic fever.  See the Veteran's statement 
dated September 2008.  This was addressed in the Board's May 
2008 decision.      

In short, the competent medical evidence of record, in 
particular the August 2006 VA examination report, shows that 
the Veteran's service-connected rheumatoid arthritis is in 
remission and that the Veteran does not currently suffer from 
any residuals of that disability.  Accordingly, a compensable 
evaluation for rheumatoid arthritis is not warranted, as the 
evidence indicates that this disability is currently 
asymptomatic.  See 38 C.F.R. § 4.31 (2008).

DeLuca considerations

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  However, the 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with 
Diagnostic Code 5002.  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration in this case.  In any event, the medical 
evidence of record makes it clear that the Veteran's service-
connected rheumatoid arthritis is currently asymptomatic. 

Hart considerations

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  

As indicated above, in a September 1946 rating decision, the 
Veteran was assigned an initial disability rating of 10 
percent, effective August 23, 1946, for residuals of 
rheumatic fever.  In November 1951, the Veteran's service-
connected disability was reclassified as rheumatoid arthritis 
and the disability rating was reduced to a noncompensable 
rating, effective January 29, 1951.  

The Veteran's claim for an increased disability rating for 
his service-connected rheumatoid arthritis was received on 
February 18, 2004.  Therefore, the question to be answered by 
the Board is whether any different rating should be assigned 
for the relevant time period under consideration [February 
18, 2003 to the present]. 

The Board reviewed the Veteran's medical history, including 
VA examination and outpatient treatment records.  Crucially, 
VA and private treatment records do not demonstrate that the 
Veteran has suffered from any acute or chronic symptoms of 
rheumatoid arthritis for many years.  

After a careful review of the record, the Board can identify 
no evidence to support a finding that the Veteran's 
rheumatoid arthritis was more severe during the appeal 
period.  The Veteran has pointed to none.  Accordingly, the 
noncompensable disability rating has been properly assigned 
for the time period of February 18, 2003 to the present.

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to an extraschedular rating for his service-connected 
disability currently on appeal.  Moreover, the Veteran has 
not identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  The Veteran has not asserted, nor does the 
record demonstrate, that his service-connected rheumatoid 
arthritis has markedly interfered with his ability to 
maintain employment.  Additionally, the record does not show 
that the Veteran has required any hospitalizations for his 
service-connected rheumatoid arthritis during the appeal 
period.  There is no unusual clinical picture presented, nor 
is there any other factor which takes the disabilities 
outside the usual rating criteria.  

In short, the evidence does not support the proposition that 
the Veteran's service-connected rheumatoid arthritis presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. 
§ 3.321(b)(1) (2008).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the Veteran's claim of entitlement to a compensable 
disability rating for his service-connected rheumatoid 
arthritis.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased  disability rating for service-
connected rheumatoid arthritis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


